SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of April 9, 2014 to the Loan
Agreement referenced below is between Vocus, Inc., a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto and Bank of
America, N.A. (the “Bank”).

W I T N E S S E T H

WHEREAS, pursuant to the Loan Agreement (as amended, modified and supplemented
from time to time, the “Loan Agreement”) dated as of February 27, 2012 among the
Borrower and the Bank, the Bank has agreed to make credit extensions available
to the Borrower; and

WHEREAS, the Borrower has requested an amendment to the Loan Agreement and the
Bank has agreed to the requested amendment on the terms and conditions set forth
herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Loan Agreement.

2. Amendments.



  2.1   In Section 2.2(a) of the Loan Agreement the reference to “April 15,
2014” is amended to read “June 30, 2014”.



  2.2   In Section 2.4 of the Loan Agreement the reference to “BBA LIBOR Daily
Floating Rate” is amended to read “LIBOR Daily Floating Rate”.



  2.3   On Schedule 1.1 of the Loan Agreement the definition of “BBA LIBOR Daily
Floating Rate” is deleted and a new definition for “LIBOR Daily Floating Rate”
is inserted in the appropriate alphabetical order to read as follows:

“LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the London Interbank Offered Rate (or a comparable or successor rate which
is approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date. The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, as adjusted from time to
time in the Bank’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank. A “London Banking Day” is a day on
which banks in London are open for business and dealing in offshore dollars.



  2.4   In Section 8.3(d) the phrase “on the date of this Agreement” is amended
to read “on the effective date of the Second Amendment to this Agreement”.



  2.5   Schedule 8.3 is amended to read as set forth on Exhibit A attached
hereto.

3. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of the following conditions precedent in each case in form and
substance acceptable to the Bank:

(a) Receipt by the Bank of executed copies of this Amendment by the Loan
Parties.

(b) Receipt by the Bank of an opinion of legal counsel to the Loan Parties.

(c) Receipt by the Bank of resolutions adopted by the board of directors (or
equivalent governing body) of each Loan Party approving this Amendment and the
transactions contemplated hereby, in each case certified by a secretary or
assistant secretary of such Loan Party, as applicable, to be true and correct as
of the date hereof and in each case in form and substance reasonably
satisfactory to the Bank.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Loan Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Loan Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Reaffirmation of Representations and Warranties; No Default. The Borrower
represents and warrants to the Bank that after giving effect to this Amendment,
(a) the representations and warranties of the Loan Parties contained in the Loan
Documents, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects on and as
of the date hereof and (b) no Event of Default under the Loan Agreement, or any
event which, with notice or lapse of time would constitute an Event of Default
under the Loan Agreement, exists as of the date hereof.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents, agreements and instruments executed in connection with this Amendment
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

10. Governing Law. This Amendment is governed by and shall be interpreted
according to federal law and the laws of New York.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

          BORROWER:  
VOCUS, INC., a Delaware corporation
 
   
By: /s/ Stephen A. Vintz (Seal)
 
   
 
 
   
Name:Stephen A. Vintz
Title:Executive Vice President and Chief Financial Officer
 

GUARANTORS:  
VOCUS ACQUISITION LLC,
a Maryland limited liability company
VOCUS PRW HOLDINGS LLC,
a Maryland limited liability company
VOCUS NM LLC, a Maryland limited liability company
VOCUS SOCIAL MEDIA LLC,
a California limited liability company
ICONTACT LLC, a Delaware limited liability company
 







   
By:VOCUS, INC., a Delaware corporation,
As sole member of each of the foregoing
 

   
By:/s/ Stephen A. Vintz
  (Seal)    
 
 
   
Name:Stephen A. Vintz
Title:Executive Vice President and
Chief Financial Officer
 


BANK:  
BANK OF AMERICA, N.A.
 


              By:       /s/ Michael J. Radcliffe     Name:       Michael J.
Radcliffe     Title:       Senior Vice President EXHIBIT A

Schedule 8.3

Existing Debt

Bank of America: phone leases; copier leases.

Prince Georges County: $100,000 loan (forgiven on 12/31/2016 if the Borrower
meets certain hiring requirements and doesn’t default).

State of Maryland: $900,000 loan (forgiven on 12/31/2020 if the Borrower meets
certain hiring requirements and doesn’t default).

Obligation of the Borrower to reimburse the landlord for the Borrower’s
Beltsville, Herndon and London offices for leasehold improvements made by the
landlord. Such reimbursement obligations are repaid with rental payments on such
offices.

2